DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s after-final reply is acknowledged.  Claims 11-17 are pending. 

Response to Arguments
Applicant’s arguments filed 3/4/2021 have been fully considered and are persuasive.  The rejections of 1/6/2021 have been withdrawn. 

Conclusion
Claims 11-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S CABRAL/Primary Examiner, Art Unit 1618